Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/670,319 filed 02/11/2022.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 06/15/2022 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 10, 15 and 16 of U.S. Patent No. 9,936,249. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claims.


Application No. 17/670,319
U.S. Patent No. 9,936,249
1. A media device comprising: 
1. A media device comprising: 
at least one memory; instructions; processor circuitry to execute the instructions to: 
memory including machine readable instructions; and a processor to execute the instructions to implement:
detect a first code embedded in a video stream of media presented by the media device, the first code to reference first audience measurement data to identify the media; 
an analyzer to detect and decode a first code embedded in a video stream of media being presented by the media device, the first code referencing first audience measurement data for identifying the media; 
after detection of the first code, provide a prompt to request input of second audience measurement data; and
a media output modifier to provide a second code for display in response to detecting the first code, the second code including information that, when the second code is scanned with a portable device other than the media device, is to direct the portable device to a website to provide additional audience measurement data, wherein the website facilitates enrollment of an audience member in an audience measurement panel; and 
cause transmission of at least one of the first audience measurement data or the second audience measurement data to a remote data processing facility.
15. The media device of claim 1, further including a report generator to transmit a report to a central facility in response to the analyzer detecting the first code.  
16. The media device of claim 15, wherein the report includes at least one of the first code or the first audience measurement data referenced by the first code.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 3 of the application corresponds to claim 2 of the patent.
Claim 4 of the application corresponds to claim 2 of the patent.
Claim 5 of the application corresponds to claim 4 of the patent.
Claim 6 of the application corresponds to claim 1 of the patent.
Claim 7 of the application corresponds to claim 10 of the patent.
Claim 8 of the application corresponds to claims 1, 15 and 16 of the patent.
Claim 10 of the application corresponds to claim 2 of the patent.
Claim 11 of the application corresponds to claim 2 of the patent.
Claim 12 of the application corresponds to claim 4 of the patent.
Claim 13 of the application corresponds to claim 1 of the patent.
Claim 14 of the application corresponds to claim 10 of the patent.
Claim 15 of the application corresponds to claims 1, 15 and 16 of the patent.
Claim 17 of the application corresponds to claim 2 of the patent.
Claim 18 of the application corresponds to claim 2 of the patent.
Claim 19 of the application corresponds to claim 4 of the patent.
Claim 20 of the application corresponds to claim 1 of the patent.
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 16 of U.S. Patent No. 9,936,249 in view of Soroushian (US 2014/0052696).
Consider claim 2, patented claims 1, 15 and 16 clearly teach the media device of claim 1.
However, the patented claims do not explicitly teach the processor circuitry is to: remove the prompt in response to receipt of the second audience measurement data; remove the prompt in response to a user input indicating the request is declined; and remove the prompt in response to a threshold period of time elapsing without detection of a response to the prompt.
In an analogous art, Soroushian, which discloses a system for video distribution, clearly teaches the processor circuitry is to: remove the prompt in response to receipt of the second audience measurement data; remove the prompt in response to a user input indicating the request is declined; and remove the prompt in response to a threshold period of time elapsing without detection of a response to the prompt. (Figs. 5A, 5B: Prompt 550 is removed in response to a user selecting the prompted action, a user indicating no interest, or a user providing no response for a period of time, [0095].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by ???, as taught by Soroushian, for the benefit of preventing the prompt from being displayed indefinitely.
Claim 9 of the application corresponds to claims 1, 15 and 16 of the patent in view of Soroushian [0095].
Claim 16 of the application corresponds to claims 1, 15 and 16 of the patent in view of Soroushian [0095].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilaru et al. (US 2012/0137318), herein Kilaru.
Consider claim 1, Kilaru clearly teaches a media device comprising: 
at least one memory; instructions; processor circuitry to execute the instructions ([0023]) to: 

detect a first code embedded in a video stream of media presented by the media device, the first code to reference first audience measurement data to identify the media; (Audio visual content and metadata identifying the content are received by television receiver 101, [0017], [0033], [0034].)

after detection of the first code, provide a prompt to request input of second audience measurement data; (The metadata is used to generate and display a QR code, [0023], [0026].) and 

cause transmission of at least one of the first audience measurement data or the second audience measurement data to a remote data processing facility. (Portions of the data stored in the matrix code are transmitted to the monitoring party 104, [0036], [0037].)

Consider claim 3, Kilaru clearly teaches the second audience measurement data is to identify a number of people exposed to the media. (The audience participation data is used to determine audience size, [0039].)

Consider claim 4, Kilaru clearly teaches the second audience measurement data is to identify a demographic characteristic of an audience member. (The audience participation data is used to determine by whom the content was viewed, [0039].)

Consider claim 6, Kilaru clearly teaches the prompt includes a second code including information that, when the second code is scanned with a portable device other than the media device, is to direct the portable device to a website through which a user of the portable device is to input the second audience measurement data. (The QR code contains a URL which directs the portable reader device 103 to a website to provide audience participation data, [0021], [0024], [0036], [0039].)

Consider claim 7, Kilaru clearly teaches the second code is at least one of a linear barcode or a two-dimensional barcode. ([0008], [0017])

Consider claim 8, Kilaru clearly teaches a non-transitory computer readable medium comprising instructions that, when executed, cause a media device ([0023]) to at least: 

detect a first code embedded in a video stream of media presented by the media device, the first code to reference first audience measurement data to identify the media; (Audio visual content and metadata identifying the content are received by television receiver 101, [0017], [0033], [0034].)

after detection of the first code, provide a prompt to request input of second audience measurement data; (The metadata is used to generate and display a QR code, [0023], [0026].) and 

cause transmission of at least one of the first audience measurement data or the second audience measurement data to a remote data processing facility. (Portions of the data stored in the matrix code are transmitted to the monitoring party 104, [0036], [0037].)

Consider claim 10, Kilaru clearly teaches the second audience measurement data is to identify a number of people exposed to the media. (The audience participation data is used to determine audience size, [0039].)

Consider claim 11, Kilaru clearly teaches the second audience measurement data is to identify a demographic characteristic of an audience member. (The audience participation data is used to determine by whom the content was viewed, [0039].)

Consider claim 13, Kilaru clearly teaches the prompt includes a second code including information that, when the second code is scanned with a portable device other than the media device, is to direct the portable device to a website through which a user of the portable device is to input the second audience measurement data. (The QR code contains a URL which directs the portable reader device 103 to a website to provide audience participation data, [0021], [0024], [0036], [0039].)

Consider claim 14, Kilaru clearly teaches the second code is at least one of a linear barcode or a two-dimensional barcode. ([0008], [0017])

Consider claim 15, Kilaru clearly teaches a method comprising: 

detecting, by executing an instruction with processor circuitry of a media device ([0023]), a first code embedded in a video stream of media presented by the media device, the first code to reference first audience measurement data to identify the media; (Audio visual content and metadata identifying the content are received by television receiver 101, [0017], [0033], [0034].)
after detection of the first code, providing, by executing an instruction with the processor circuitry, a prompt to request input of second audience measurement data; (The metadata is used to generate and display a QR code, [0023], [0026].) and 

transmitting of at least one of the first audience measurement data or the second audience measurement data to a remote data processing facility. (Portions of the data stored in the matrix code are transmitted to the monitoring party 104, [0036], [0037].)

Consider claim 17, Kilaru clearly teaches the second audience measurement data is to identify a number of people exposed to the media. (The audience participation data is used to determine audience size, [0039].)

Consider claim 18, Kilaru clearly teaches the second audience measurement data is to identify a demographic characteristic of an audience member. (The audience participation data is used to determine by whom the content was viewed, [0039].)

Consider claim 20, Kilaru clearly teaches the prompt includes a second code including information that, when the second code is scanned with a portable device other than the media device, is to direct the portable device to a website through which a user of the portable device is to input the second audience measurement data. (The QR code contains a URL which directs the portable reader device 103 to a website to provide audience participation data, [0021], [0024], [0036], [0039].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilaru et al. (US 2012/0137318) in view of Soroushian (US 2014/0052696).
Consider claim 2, Kilaru clearly teaches the media device of claim 1.

However, Kilaru does not explicitly teach the processor circuitry is to: remove the prompt in response to receipt of the second audience measurement data; remove the prompt in response to a user input indicating the request is declined; and remove the prompt in response to a threshold period of time elapsing without detection of a response to the prompt.

In an analogous art, Soroushian, which discloses a system for video distribution, clearly teaches the processor circuitry is to: remove the prompt in response to receipt of the second audience measurement data; remove the prompt in response to a user input indicating the request is declined; and remove the prompt in response to a threshold period of time elapsing without detection of a response to the prompt. (Figs. 5A, 5B: Prompt 550 is removed in response to a user selecting the prompted action, a user indicating no interest, or a user providing no response for a period of time, [0095].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kilaru by the processor circuitry is to: remove the prompt in response to receipt of the second audience measurement data; remove the prompt in response to a user input indicating the request is declined; and remove the prompt in response to a threshold period of time elapsing without detection of a response to the prompt, as taught by Soroushian, for the benefit of preventing the prompt from being displayed indefinitely.

Consider claim 9, Kilaru combined with Soroushian clearly teaches the instructions cause the media device to: remove the prompt in response to receipt of the second audience measurement data; remove the prompt in response to user input indicating the request is declined; and remove the prompt in response to a threshold period of time elapsing without detection of a response to the prompt. (Figs. 5A, 5B: Prompt 550 is removed in response to a user selecting the prompted action, a user indicating no interest, or a user providing no response for a period of time, [0095] Soroushian.)

Consider claim 16, Kilaru combined with Soroushian clearly teaches removing the prompt in response to receipt of the second audience measurement data; removing the prompt in response to user input indicating the request is declined; and removing the prompt in response to a threshold period of time elapsing without detection of a response to the prompt. (Figs. 5A, 5B: Prompt 550 is removed in response to a user selecting the prompted action, a user indicating no interest, or a user providing no response for a period of time, [0095] Soroushian.)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilaru et al. (US 2012/0137318) in view of Zelesko et al. (US 2014/0040934), herein Zelesko.
Consider claim 5, Kilaru clearly teaches the prompt.

However, Kilaru does not explicitly teach the prompt includes an explanation of how the second audience measurement data is to be input with a remote control.

In an analogous art, Zelesko, which discloses a system for video distribution, clearly teaches the prompt includes an explanation of how the second audience measurement data is to be input with a remote control. (The viewer is prompted to input viewership information, [0076], [0088].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kilaru by the prompt includes an explanation of how the second audience measurement data is to be input with a remote control, as taught by Zelesko, for the benefit of obtaining correct viewership information.
Consider claim 12, Kilaru combined with Zelesko clearly teaches the prompt includes an explanation of how the second audience measurement data is to be input with a remote control. (The viewer is prompted to input viewership information, [0076], [0088] Zelesko.)

Consider claim 19, Kilaru combined with Zelesko clearly teaches the prompt includes an explanation of how the audience measurement data is to be input with a remote control. (The viewer is prompted to input viewership information, [0076], [0088] Zelesko.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425